Case 20-70269-grs         Doc 27     Filed 04/13/21 Entered 04/13/21 11:52:22           Desc Main
                                     Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                    PIKEVILLE DIVISION

IN RE:

ETHAN LUCAS ADAMS                                              CASE NO: 20-70269

DEBTOR(S)                                                      CHAPTER 13


                                        ORDER TO MODIFY


         The above-styled cause having come before the court pursuant to notice on the Motion to

Modify Confirmed Plan filed by the Debtor(s), and the Court having reviewed the record, and

being otherwise sufficiently advised:

         IT IS HEREBY ORDERED AS FOLLOWS:

   1. The Motion of the Debtor is hereby GRANTED;

   2. The Debtors hereby surrender the 2019 Kia Soul (VIN KNDJN2A25K7686614) (Lien

         Number 1900034) to Creditor, Consumer Portfolio Recovery;

   3. The Debtors new bankruptcy payment will decrease to $150.00 per month for the

         remainder of the bankruptcy;

   4. Creditor, Consumer Portfolio Recovery shall have sixty (60) days from the date of this

         signed order to procure the vehicle and title said vehicle in its name.

   5. The Debtor(s) will fully cooperate with Creditor to procure the vehicle.

   6. If Creditor fails to procure the vehicle and title said vehicle in its name within the

         timeframe above, then said Creditor(s) shall immediately remove the lien from the

         vehicle.

   7. Upon failure of the Creditor to do such, Debtors may take this order to the County Clerk's
       Case 20-70269-grs            Doc 27       Filed 04/13/21 Entered 04/13/21 11:52:22                          Desc Main
                                                 Document      Page 2 of 2


                          office to have the lien removed.

                    8. Upon failure of the Creditor to do such, Debtors may take this order to the County Clerk's

                          office to have the lien removed, and said County Clerk is ordered to remove said lien.

                    9. The Debtors’ shall have no liability as to the surrendered vehicle or the deficiency

                          balance on the vehicle once surrendered.

                    10. The next bankruptcy payment will be due March 26, 2020;

                    11. The Debtors shall be deemed current as of March 25, 2020.




                  COPIES TO:

                  Hon. Beverly Burden

                  Hon. James P. Bowling


                  And all creditors


                  Pursuant to Local Rule 9022-1(c), James P. Bowling, shall cause a copy of this order to be
                  served on each of the parties designated to receive this order pursuant to Local Rule 9022-
                  1(a) and shall file with the court a certificate of service of the order upon such parties within
                  10 days hereof.



                    12.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                     Signed By:
                                                                     Gregory R. Schaaf
                                                                     Bankruptcy Judge
                                                                     Dated: Tuesday, April 13, 2021
                                                                     (grs)
